DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KENNETH D. KLEIN,
                             Appellant,

                                    v.

      ALYSSABETH KLEIN, RUSSELL B. KLEIN TRAVIS KLEIN
                  and SYDRIA SCHAFFER,
                         Appellees.

                              No. 4D16-4238

                         [November 22, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 502014CP
001098XXXXMB.

  Laura Bourne Burkhalter of Laura Bourne Burkhalter, P.A., Miami
Shores, for appellant.

   Ashley Crispin Ackal, Brian M. O'Connell, Joielle A. Foglietta and
Clara C. Ciadella, of Ciklin Lubitz & O'Connell, West Palm Beach, for
appellees Alyssabeth Klein, Russell B. Klein and Travis Klein.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.